Citation Nr: 0713441	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  02-04 121	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of shrapnel wounds to the right lower 
extremity.  

(The issue of entitlement to an initial evaluation in excess 
of 70 percent for post-traumatic stress disorder (PTSD) is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1976 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which reevaluated the veteran's service 
connected disabilities following the termination of a total 
rating for convalescence, and, in pertinent part, assigned a 
10 percent evaluation for a healed fracture of the right 
fibula and tibia with retained foreign bodies and adherent 
scars, effective in February 1977.  

In March 1979 the Board remanded the issue of entitlement to 
increased ratings for service connected disabilities, 
including residuals of multiple shell fragment wounds.  In 
November 1980 the Board denied entitlement to an increased 
evaluation for the veteran's right fibula and tibia 
disability.  

In March 2002 the Board received a motion for reconsideration 
of the Board's November 1980 decision regarding the 
evaluations for residuals of shrapnel wounds to the right 
lower extremity.  38 C.F.R. § 20.1001 (2006).  In June 2002, 
a Board Deputy Vice Chairman granted the motion, ordering 
reconsideration of the November 1980 Board decision on the 
issue of entitlement to an increased evaluation for shrapnel 
wound residuals of the right lower extremity by an expanded 
panel of the Board as provided by 38 U.S.C.A. § 7103(b).  The 
undersigned have been designated as the reconsideration 
panel.  The final decision ultimately entered will take the 
place of the November 1980 Board decision in regard to that 
issue, and will be the final decision of the Board.  38 
U.S.C.A. § 7103(b)(1)(B)(3) (West 2002); VAOPGCPREC 70-91, 57 
Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 
(1991). 

In July 2002 the Board undertook further evidentiary 
development of the claim pursuant to the provisions of 
38 C.F.R. § 19.9 (2004).  However, the provision of 38 C.F.R. 
§ 19.9 purporting to confer upon the Board the jurisdiction 
to adjudicate claims on the basis of evidence developed by 
the Board but not reviewed by the RO was later held to be 
invalid.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, in August 2003 the Board remanded the claim for 
further development.  That development has been completed.  

A December 2005 rating decision granted an increased 
evaluation of 30 percent for healed fracture, fibula (right) 
and tibia, retained foreign body, effective in June 1997.  

In a September 2002 written presentation to the Board, the 
veteran's representative stated that the March 2003 motion 
had sought reconsideration of the Board's November 1980 
decision in regard to the evaluation of the service-connected 
fracture of the right radius under Diagnostic Code 5307.  
However, this issue was not included in the March 2002 Motion 
for Reconsideration, nor was reconsideration of this issue 
granted in the June 2002 order.  As such, it is not before 
the Board for consideration in this decision.  


FINDINGS OF FACT

1.  The residuals of shrapnel wounds to the right thigh are 
productive of no more than moderate disability of Muscle 
Group XIV.  

2.  The residuals of shrapnel wounds to the lower right leg 
are productive of severe disability of Muscle Group XI.  

3.  The veteran has painful and tender scars on the right 
thigh which are related to the service connected injury to 
Muscle Group XIV.    

4.  The veteran has painful and tender scars on the right 
lower leg which are related to the service injury to Muscle 
Group XI.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of shrapnel wounds to the right thigh, 
with injury to Muscle Group XIV, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.55, 
4.56, 4.68, 4.72, 4.73 Diagnostic Code 5314 (1997 & 2006).

2.  The criteria for a separate evaluation of 30 percent for 
residuals of shrapnel wounds to the right leg, with injury to 
Muscle Group XI, have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.25, 4.55, 4.56, 4.68, 4.72, 4.73, Diagnostic 
Code 5311 (1997 & 2006).  

3.  The criteria for a separate evaluation of 10 percent for 
scars as a residual of shrapnel wounds to the right thigh 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002 & 2006).  

4.  The criteria for a separate evaluation of 10 percent for 
scars as a residual of shrapnel wounds to the right lower leg 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated, and further notice as to the rating 
or effective date elements is not required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006).  

The AMC did, however, provide additional VCAA notice in a 
July 2004 letter.

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), held that under the VCAA, VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

The July 2004 letter informed the veteran of the information 
and evidence required to establish entitlement to a higher 
evaluation.  This letter informed him that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

Finally, with respect to the fourth element, the July 2004 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
denial, because the VCAA did not become effective until after 
the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The March and 
December 2005 supplemental statements of the case (SSOCs) 
considered the claim based on all the evidence of record.  
These readjudications acted to remedy any timing defect in 
regard to the VCAA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. at 486.  

The July 2004 VCAA letter provided the veteran notice of the 
information and evidence needed to substantiate his claim, 
but did not provide notice of the type of evidence necessary 
to establish effective dates.  Notice on this element was 
included in an August 2006 letter from the RO, but this 
letter had a timing deficiency which was not remedied by 
readjudication of the claim.  The notice, however, was not 
required, and the veteran was, therefore, not prejudiced.  
Dingess v. Nicholson, at 490-1.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The duty to assist has been fulfilled.  The veteran's service 
medical records, service personnel records, and VA treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded VA examinations to 
evaluate residuals of shell fragment wounds to the right 
lower extremity in September 1976, March 1977, April 1978, 
October 1998, January 2003, and December 2005.  

VA has thus complied with the VCAA's notice and assistance 
requirements.

II.  Factual Background

Service records show that the veteran sustained multiple 
shell fragment wounds when he was hit by an enemy mine in 
Vietnam in April 1968.  He was hospitalized for approximately 
one year and underwent several operations.  

On April 1, 1968, the date of the injury, an examination 
revealed multiple fragmentation wounds of the right upper 
extremity and both lower extremities.  He sustained fractures 
of the right tibia and fibula.  Although the medical records 
from April 1968 at times mistakenly refer to fractures of the 
left tibia and fibula, the X-rays consistently reveal 
fractures to the right tibia and fibula, with multiple 
scattered fragments.  The veteran underwent debridement of 
all wounds.  

In May 1969, a Medical Board noted that the veteran sustained 
fragmentation wounds of the right upper extremity, both lower 
extremities, left chest, left groin, and scalp.  All wounds 
had been debrided.  The injuries included open fractures of 
the right tibia and fibula.  On examination, there were 
multiple scars over the lateral aspect of the right lower leg 
which were tender to touch.  There was no quadriceps atrophy 
present.  The final diagnoses pertinent to the right lower 
extremity were multiple fragment wounds, fracture, right 
tibia and fibula, chondromalacia, right patella, and partial 
ankylosis, right ankle.  The veteran was medically discharged 
from service in July 1969.

At VA examination in September 1976 the veteran complained of 
chronic pain in the regions of injury.  Examination revealed 
a 11/4 inch by 3/4 inch scar on the lower outer right thigh, just 
above the knee, adherent with muscle loss, a 11/4 inch by 3/4 
inch scar on the upper inner right leg, not adherent, with no 
muscle loss, a 11/2 inch by 1/2 inch scar on the outer right leg, 
adherent with muscle loss, a 11/2 inch by 1/2 inch scar on the 
right calf, with muscle loss, and a 21/2 inch by 1/2 inch scar on 
the anterior right leg, adherent with muscle loss.  

The veteran walked with a mild limp on the right side and 
stated that he could not push off on his toes.  There was no 
pain associated with the limp, and the veteran was able to 
bear full weight on the right lower limb.  Balance and 
posture were normal.  An orthopedic evaluation of his right 
tibia and fibula noted anatomical contour except for right 
lower extremity scars previously described.  There was no 
local swelling or inflammatory reaction.  The diagnosis was 
an old healed right tibia and fibula fracture.

X-rays revealed multiple opaque foreign bodies in the soft 
tissues of the right leg and knee, with an old healed 
fracture of the tibia.  There was a slight osteoma arising 
from the posterior aspect of the neck of the fibula, and the 
right patella was normal.  There were numerous opaque foreign 
bodies in the right thigh.  

In evaluating the disabilities of the right lower extremity 
following termination of the convalescent rating, the 
November 1976 rating decision assigned 10 percent evaluations 
for a healed fracture of the right fibula and tibia with 
retained foreign bodies and assigned noncompensable 
evaluations for a history of ankylosis of the right ankle and 
a history of chondromalacia of the right patella.  

At VA examination in March 1977 the veteran again complained 
of chronic pain in the right leg.  Examination revealed 5 
scars on the right leg ranging from 1 centimeter in diameter 
to 8 centimeters by 1 centimeter, with loss of underlying 
tissue in two of the scars.  X-ray of the right leg revealed 
metallic foreign bodies distributed evenly in the soft 
tissues from the knee to the ankle.  There was an old healed 
fracture at the junction of the middle and distal thirds of 
the tibia, and also a fracture of the fibula in its distal 
third.  There was mild residual fracture deformity at both 
fracture sites.   

At VA examination in April 1978 the veteran continued to 
complain of chronic pain in the right leg, and described both 
pain and weakness when going up steps.  X-ray revealed old 
fracture deformity at the middle to distal third of the tibia 
and an old fracture of the fibula just above the ankle joint.  
Multiple metallic fragments were noted throughout the soft 
tissues of the leg.  The diagnosis was healed fracture 
deformity in the right tibia-fibula with retained foreign 
bodies.  

VA treatment records dated from July 1996 to July 1997 note 
that the veteran ambulated with a right sided limp secondary 
to shrapnel wounds.  At VA examinations in October 1998 the 
veteran described his injuries secondary to an explosion in 
service.  Examination of muscles injured during the service 
connected injury revealed muscle strength of 4/5 in the right 
quadriceps, causing weakness and pain in the right knee.  
Joints examination revealed multiple scars of the anterior 
and lateral areas of the right thigh and right leg.  The 
scars on the right leg were causing atrophy of the tibialis 
anterior and peronei and plantar flexor muscles.  

Scar examination specifically revealed 5 scars on the right 
thigh.  One on the posterior thigh and hamstring area which 
was 21/2 inches long, two on the lateral aspect of the right 
thigh, one 11/2 inches long and the other 11/2 inches long in the 
quad area.  There were 3 scars in the distal anterior thigh, 
one 2 centimeters by 2 centimeters, and the other two both 11/2 
inches long.  All of these scars were discolored secondary to 
superimposed varicose veins, and were depressed and causing 
adhesions and atrophy of the quadriceps muscle.  There were 6 
scars on the right leg, two in the peroneal area, one 1 inch 
long, the other 31/2 inches long and two in the anterior 
tibialis area, one 4 inches long, the other 1 inch long, 
causing depression of the tissue, adhesion formation, and 
atrophy of the right ankle dorsiflexors.  

X-rays taken during these examinations revealed multiple 
small metallic fragments in the soft tissues around the knee, 
with evidence of degenerative arthritis, and a metallic 
foreign body in the soft tissues of the ankle, with evidence 
of an old united fracture of the left (sic) distal fibula, 
but no acute fracture or dislocation.  

The veteran also described numbness, tingling, and weakness 
in the lower extremities.  Nerve conduction study and EMG 
revealed sensorimotor mixed bilateral peripheral 
polyneuropathy.  The diagnosis at the exam to evaluate 
peripheral nerves was peripheral sensorimotor polyneuropathy, 
post-traumatic paresthesias and dysthesias, rule out diabetic 
neuropathy.  

VA treatment records from January 2001 to March 2005 reflect 
that the veteran presented in January 2001 with complaints of 
a lump on the right thigh which was initially painful and was 
becoming more tender.  On examination, this mass seemed 
adherent to the muscle, nonmobile, but adherent to the skin.  
The mass was tender on palpation with no redness.  The 
physician also noted multiple scars due to war injuries on 
both lower extremities, with decreased motor power of 4-5/5 
in the right lower extremity proximal and distal since the 
war injuries.  In February 2001 a CT scan of the mass 
revealed a 1.5-2 centimeter piece of shrapnel lodged at the 
exact location of the right thigh mass.  The assessment was 
right thigh shrapnel injury.  

At VA examination in January 2003 the veteran reported 
chronic pain in both lower extremities, but denied treatment.  
Examination revealed multiple post shrapnel injury scars from 
the thigh down the leg, with four 2 inch scars and one 1 inch 
scar at the thigh and four inch scars at the lateral leg.  
There was tenderness at all scars and muscle power in the 
right lower extremity was decreased to 4/5.  X-rays of the 
bilateral femur and bilateral tibia/fibula revealed shrapnel 
fragments overlying the right hip area and bilateral tibia 
fibula with an old healed fracture of the right distal 
tibia/fibula.  X-rays of the right knee and ankle also 
revealed multiple small metallic foreign bodies and 
osteoarthritis.  

The diagnoses were residuals after multiple shrapnel 
injuries, bilateral lower extremities, and post-traumatic 
osteoarthritis of the right knee and right foot.  The 
examiner opined that post-traumatic osteoarthritis was 
related to multiple shrapnel injuries to the bilateral lower 
extremities during service.  

At VA examination in December 2005 the veteran complained of 
chronic right lower extremity pains that were characterized 
by "flare-ups" of pain.  The veteran had four small, 1/2 
inch, scars at the thigh, a 1 inch scar at the right medial 
thigh and a 2 inch scar at the right distal tibia area.  The 
veteran had right thigh atrophy and was as least as likely as 
not to have tendon damage.  The veteran had decreased right 
lower extremity muscle power to 4-/5.  His motion was limited 
by pain, easy fatigability and weakness.

X-rays revealed shrapnel overlying his hip joint as well as 
an old healed fracture of the distal tibia/fibula and 
shrapnel in the soft tissues.  Co-axial tomography of the 
lower thigh revealed metallic foreign bodies in the soft 
tissues and in the right groin area near the dermis.  There 
was also atrophy of the right vastus medius and vastus 
intermedius.  The diagnosis was multiple old shrapnel 
injuries to the right lower extremities with significant 
right quadriceps muscle atrophy.


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran is service connected for multiple manifestations 
of shrapnel injuries to the right lower extremity.  These 
manifestations are:  a healed fracture of the right fibula 
and tibia with retained foreign bodies, evaluated as 10 
percent disabling from February 1977 and 30 percent disabling 
from June 1997; chondromalacia of the right patella, 
evaluated as 10 percent disabling from February 1977; 
ankylosis of the right ankle with retained foreign bodies and 
limitation of motion of the right foot, evaluated as 10 
percent disabling from February 1977; traumatic 
osteoarthritis of the right foot, evaluated as 10 percent 
disabling from May 2000; traumatic osteoarthritis of the 
right knee, evaluated as 10 percent disabling from May 2000; 
and right tibia and fibula scars, evaluated as 10 percent 
disabling from May 2000.  

Despite the multiple evaluations assigned for service 
connected disabilities associated with shrapnel wounds of the 
right lower extremity, the March 2002 motion for 
reconsideration addressed the failure of the November 1980 
Board decision to assign a 40 percent evaluation for severe 
injury to Muscle Group XIV based on an open comminuted 
fracture of the tibia and fibula in service.  The motion was 
granted in regard to this issue.  Thus, the Board will 
consider the manifestations of the veteran's injuries to the 
right lower extremity as they pertain to the fractured tibia 
and fibula.  

Healed fracture of the right tibia and fibula with retained 
foreign body has been evaluated under Diagnostic Code 5314.  
This diagnostic code evaluates injuries to Muscle Group XIV, 
the anterior thigh group, which includes the sartorius, recus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoria.  The function of these 
muscles is extension of the knee, simultaneous flexion of hip 
and flexion of knee, tension of fascia lata and iliotibial 
(Massiat's) band, acting with Muscle Group XVII in postural 
support of the body, and acting with hamstrings in 
synchronizing hip and knee.  This diagnostic code assigns 
evaluations of 0, 10, 30, and 40 percent for injuries which 
are slight, moderate, moderately severe, and severe, 
respectively.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

Muscle injuries are evaluated in accordance with 
38 C.F.R. § 4.56.

The provisions of 38 C.F.R. § 4.56, were amended in July 
1997.  Prior to the July 1997 revisions those provisions were 
as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.
38 C.F.R. § 4.56 (1997).

The rating of muscle injuries at the time of the November 
1976 rating decision from which this appeal stems were also 
governed by the principles set forth at 38 C.F.R. § 4.72 
which provided in pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  There are locations, as in 
the wrist or over the tibia, where muscle 
damage might be minimal or damage to 
tendons repaired by suture, and in such 
cases requirements for severe ratings are 
not necessarily met.  
38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  

If present, the following are also signs 
of severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.
38 C.F.R. § 4.56 (2006).  

The healed fracture of the right tibia and fibula with 
retained foreign bodies has been evaluated under the 
diagnostic code pertaining to injuries of Muscle Group XIV.  
This evaluation included a recent increase to a 30 percent 
evaluation, effective in June 1997.  Despite this evaluation, 
the Board finds that the healed fracture of the right tibia 
and fibula is more appropriately evaluated under Diagnostic 
Code 5311, rating injuries to Muscle Group XI.  The Board has 
discretion to select a diagnostic code.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (Boards choice of diagnostic code 
should be upheld if supported by explanation and evidence).

Because the fracture of the tibia and fibula was in the lower 
leg, this residual of shrapnel wounds should be evaluated 
under a diagnostic code pertaining to that anatomical region, 
the foot and leg, rather than the anatomical region of the 
pelvic girdle and thigh, which includes Muscle Group XIV.  
See 38 C.F.R. § 4.55(b).  

Diagnostic code, Muscle Group XI includes the posterior and 
lateral crural muscles, and muscles of the calf, including 
the triceps surae (gastrocnemius and soleus), tibialis 
posterior, peroneus longus, peroneus brevis, flexor hallucis 
longus, flexor digitorum longus, popliteus, and plantaris.  
The function of these muscles is propulsion and plantar 
flexion of foot, stabilization of arch, flexion of toes, and 
flexion of knee.  Diagnostic Code 5311 assigns evaluations of 
0, 10, 20, and 30 percent for injuries which are slight, 
moderate, moderately severe, or severe, respectively.  
38 C.F.R. § 4.73, Diagnostic Code 5311.  

The service medical records describe the fractures of the 
tibia and fibula as open, thus, under both 38 C.F.R. § 4.72 
(1997) and 38 C.F.R. § 4.56 (2006), this is evaluated as a 
severe injury.  Although over the tibia, the muscle damage 
cannot be described as minimal.  The September 1976 VA 
examination revealed multiple scars in the lower leg which 
were adherent with muscle loss.  Thus, a 30 percent 
evaluation for injury to Muscle Group XI is established 
effective at the termination of the total rating for 
convalescence, February 1, 1977.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered the veteran's complaints of right 
leg pain and the fact that the most recent VA examination 
noted motion limited by pain, easy fatigability, and 
weakness.  However, the 30 percent evaluation established in 
this decision is the maximum rating available under 
Diagnostic Code 5311.  If a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although the manifestations of the veteran's shrapnel wounds 
resulting in fracture of the right tibia and fibula are more 
appropriately evaluated under Diagnostic Code 5311, the 
veteran did sustain injuries to the right thigh, and as such, 
evaluation of those residuals under Diagnostic Code 5314 is 
appropriate.  

While the injuries sustained to the right thigh can be 
described as moderate, these injuries do not more nearly 
approximate moderately severe or severe injuries as required 
for an evaluation in excess of 10 percent.  In this regard, 
consistent with moderate injury, the May 1969 Medical Board 
found no quadriceps atrophy and at the September 1976 VA 
examination the veteran had only a mild limp on the right, 
with no associated pain, and was able to bear full weight on 
the right lower limb.  The veteran was hospitalized for a 
prolonged period, but treatment was largely for wounds other 
than those to Muscle Group XIV.  The wound was not through 
and through, and the track of the shrapnel was not through 
the muscle group.  

Subsequent examinations have found some right quadriceps 
atrophy with strength no more limited than 4-/5.  Thus, while 
there is objective evidence of some loss of muscle substance, 
and impairment of muscle tonus and loss of power, the 
objective evidence does not demonstrate tests of strength and 
endurance compared to the sound side which indicate positive 
or severe impairment of function.  Thus, moderately severe or 
severe injury as required for an evaluation in excess of 10 
percent for injury to Muscle Group XIV has not been 
demonstrated.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

The veteran's complaints of chronic pain in the right lower 
extremity are acknowledged, but they are separately 
compensated on the basis of arthritis of the knee and ankle, 
which is evaluated on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).  
Additional limitation of motion due to the injury to Muscle 
Group XIV has not been demonstrated.  38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Hence, the medical evidence does not reflect that the 
residuals of shrapnel wounds affecting Muscle Group XIV 
warrant an evaluation in excess of 10 percent under the 
rating criteria.  38 C.F.R. § 4.7.  

VA examinations have consistently noted scars on the right 
thigh and right lower leg.  VA must consider whether the 
veteran's service connected disabilities warrant separate 
evaluations for scar impairment.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or manifestation under 
38 C.F.R. § 4.14).  

The schedular criteria by which scars are rated changed 
during the course of this appeal.  67 Fed. Reg. 49590-49599 
(July 31, 2002) (effective August 30, 2002) (codified at 
38 C.F.R. § 4.118 (2006)).  Under criteria that were in 
effect both prior and subsequent to August 30, 2002, a scar 
which is superficial, tender, and painful on objective 
examination warrants a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002 & 2006).  

Scars on both the right lower leg and right thigh have been 
consistently described as tender on examination.  As such, 
the Board finds that separate 10 percent evaluations are 
warranted for scar impairment associated with injuries to 
Muscle Groups XI and XIV.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  While a January 2004 rating decision granted service 
connection for scars of the right tibia and fibula, evaluated 
as 10 percent disabling, effective in May 2000, the medical 
evidence has described tender scars on the right lower leg 
since service.  Thus, the Board finds that this 10 percent 
evaluation is warranted from the date of termination of the 
total rating for convalescence, February 1, 1977.  

While these scars have also been described as adherent and 
involving muscle loss, an evaluation in excess of 10 percent 
for scars that are deep (meaning there is underlying soft 
tissue damage) requires that the scars have an area exceeding 
12 square inches (77 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2006).  Although the evidence reveals 
multiple scars, even taken together, the area of the scars 
associated with injuries to Muscle Groups XI and XIV have not 
been demonstrated to exceed areas of 12 square inches (or 77 
square centimeters).  Thus, evaluations in excess of 10 
percent for scar impairment on the right lower leg and right 
thigh are not warranted.  

The October 1998 VA examination included a diagnosis of 
peripheral sensorimotor polyneuropathy, however, a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(g) 
(1976); 38 C.F.R. § 4.55(a) (2006).  Thus, entitlement to an 
increased evaluation on the basis of peripheral nerve 
impairment is not warranted.  

The Board has considered the application of 38 C.F.R. 
§ 4.55(a) (1997) and 38 C.F.R. § 4.55(e) (2006), which 
indicate that when compensable muscle group injuries are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  However, because 
Muscle Groups XI and XIV are in different anatomical regions, 
these provisions are not for application and entitlement to 
an increased evaluation on this basis is not warranted.  
38 C.F.R. § 4.55(b).  

The Board has also considered the "amputation rule" which 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§ 4.68.  

When the evaluations for the disabilities of the right lower 
extremity, including the separate evaluations established in 
this decision, are combined, the result is an evaluation of 
70 percent.  38 C.F.R. § 4.25.  The rating criteria regarding 
amputation involving the thigh provide a 60 percent 
evaluation for amputation at the middle or lower thirds and 
an 80 percent evaluation for amputation at the upper third, 
one third of the distance from perineum to knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5161, 5162.  

The September 1976 VA examination showed a scar on the upper 
part of the right thigh, the Board finds that the elective 
level of amputation would more nearly approximate the upper 
third and, thus, the combined evaluation of 70 percent for 
disabilities of the right lower extremity is not precluded.  
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5161 (2006).  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 10 percent evaluation for injury to 
Muscle Group XIV and the separate 30 percent evaluation for 
injury to Muscle Group XI and 10 percent evaluations for 
scars associated with injuries to those two muscle groups 
appropriately reflect the highest level of disability caused 
by the veteran's shrapnel wounds to the right lower extremity 
since termination of the total rating for convalescence.  

While the Board's decision may alter the current percentage 
evaluations under individual diagnostic codes, the overall 
effect of its decision is to increase the rating for the 
disability.  The provisions of 38 C.F.R. § 3.105(e) 
(governing rating reductions do not apply since there will be 
no reduction in the amount of compensation paid to the 
veteran.  See VAOPGCPREC 71-91, 57 Fed. Reg. 2316 (1992).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran has not been hospitalized for his right lower 
extremity disabilities since service.  He has reported that 
he is currently unemployed, thus, marked interference with 
employment has not been shown and referral for consideration 
of an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

In reaching its decisions in this case the Board has resolved 
reasonable doubt in the veteran's favor where applicable, and 
has taken into consideration the provisions of 38 C.F.R. 
§§ 4.7, 4.21 (2006).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of shrapnel wounds to the right thigh with 
injury to Muscle Group XIV is denied.  

A separate evaluation of 30 percent is granted for residuals 
of shell fragment wounds to the right leg, with injury to 
Muscle Group XI, from February 1, 1977.  

A separate evaluation of 10 percent for scars associated with 
injury to Muscle Group XIV is granted, effective from 
February 1, 1977.  

A separate evaluation of 10 percent for scars associated with 
injury to Muscle Group XI is granted, effective from February 
1, 1977.  


			
	D. C. SPICKLER		MARK D. HINDIN 
	Veterans Law Judge 		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals


	                         
___________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


			
	CHERYL L. MASON		DEREK R. BROWN
	Veterans Law Judge 		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals

	                         
___________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


